Citation Nr: 9910449	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1996 and January 1997 rating 
decisions by the Cleveland, Ohio,  Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1997, and a statement of 
the case was issued that same month.  A letter received from 
the veteran's representative in April 1997 effectively 
constituted a substantive appeal.  The veteran testified at a 
personal hearing at the RO in November 1997. 

The nonservice-connected disability pension issue is 
addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the left knee disability 
clearly and unmistakably preexisted the veteran's entry into 
active military service.

2.  There was no increase in the underlying severity of the 
preexisting residuals of a gunshot wound to the left knee 
during service.

3.  The left knee injury which the veteran suffered during 
service was acute in nature and did not result in a separate 
superimposed chronic left knee disability.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting residuals of a gunshot wound to 
the left knee were not aggravated by his period of active 
military service or by any separate injury suffered during 
such service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998). 

2.  A separate superimposed left knee disability was not 
incurred in the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For Left Knee Disability.

At the outset, the Board notes that the essential underlying 
contention is that a preexisting left knee disorder was 
aggravated during the veteran's service.  The Board finds 
that the veteran's assertions regarding a worsening during 
service of a pre-existing disorder are sufficient, in the 
Board's view, to render his service connection claim well-
grounded.  See Falzone v. Brown, 8 Vet.App. 398, 406 (1995); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Moreover, after reviewing the evidence of record, the Board 
finds that the duty to assist the veteran has been met and 
that no further development is necessary with regard to the 
left knee disability issue. 

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

Looking to the record, no abnormality of the left knee was 
noted at the time of the veteran's May 1971 entrance 
examination.  This gives rise to the presumption of soundness 
as discussed above.  However, a February 1975 medical record 
indicates that the veteran began having pain in his left knee 
in November 1974 after having suffered a fall.  The veteran 
indicated that he had suffered a gunshot wound to this left 
knee in 1970, prior to service.  X-rays revealed the presence 
of a foreign body in the tibia.  The impression was left knee 
pain of unknown etiology and retained foreign body (bullet) 
in the medial tibial plateau.  The examiner commented that 
"[T]his also is EPTE situation where there is question of 
aggravation, probably not."  In view of the February 1975 
examiner's findings, the Board finds that the presumption of 
soundness with respect to the residuals of a gunshot wound to 
the left knee is rebutted by clear and unmistakable evidence 
that a left knee disability was present prior to service.  
See  38 C.F.R. § 3.304(b).  The Board must now consider 
whether the residuals of a gunshot wound to the left knee 
were aggravated by his service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

After reviewing the record, the Board concludes that the 
clear preponderance of the evidence is against a finding that 
there was an increase in disability during service associated 
with the preexisting residuals of the gunshot wound to the 
left knee.  While service medical records dated in 1975 
clearly show complaints of left knee pain after a fall, those 
service medical records do not show an increase in the 
underlying condition associated with the gunshot wound 
residuals.  No effusion, laxity, patella tenderness or loss 
of range of motion were reported.  The military examiner 
commented that there was undoubtedly some disruption of 
cartilage which "may or may not" account for the symptoms.  
However, although not determinative in itself, the examiner 
also commented that there was probably no aggravation.  The 
Board also believes it significant that the record does not 
include any medical evidence of left knee complaints or 
treatment until the 1990's, more than fifteen years after the 
inservice left knee injury due to a fall.  The totality of 
the evidence leads to the conclusion that while the veteran 
did experience left knee pain and stiffness in 1975 after a 
fall, such pain and stiffness should be viewed as temporary 
and not indicative of any increase in the underlying severity 
of the preexisting residuals of the gunshot wound.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

For the same essential reasons, the Board is also unable to 
find that the veteran suffered a separate superimposed injury 
to the left knee during service.  Again, while the service 
medical records fully support the veteran's assertions that 
he suffered left knee symptoms as a result of a fall, those 
medical records do not show a resulting chronic left knee 
disorder.  The lack of a continuity of symptoms after service 
further leads to the conclusion that the left knee injury 
during service was acute in nature and resolved without 
leaving any residual disability.  

In fact, the record suggests that other post-service injuries 
may play some part in his current left knee disability 
picture.  In this regard, the Board also notes that at a 
November 1997 VA examination, the veteran indicated that in 
addition to the preservice and service injuries to his left 
knee, he also suffered an injury to his left knee in 1992 
when a refrigerator landed on the left side of his body.  
Further, at the November 1997 RO hearing, the veteran 
remarked that he did not seek treatment for his knee after 
leaving service until he feel down some steps in 1992 or 
1993.  

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable resolution 
of the veteran's appeal on the left knee disability issue. 


ORDER

Entitlement to service connection for left knee disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

With regard to the nonservice-connected disability pension 
issue, the Board notes several areas of the record in need of 
clarification and further development prior to appellate 
review.  

To begin with, it is not clear from the various rating 
decisions and VA examinations that all disorders claimed have 
been addressed.  In a November 1998 letter to the Board, the 
veteran's representative lists several disorders (such as 
Hepatitis C, left shoulder disability, left ankle fracture, 
and a gastric ulcer) which are not listed in a June 1998 
rating decision.  

Moreover, the June 1998 rating decision reports a combined 
nonservice-connected disability rating of 30 percent and 
shows right shoulder injury as 10 percent disabling and 
hemorrhoids as 0 percent disabling.  However, a January 1997 
rating decision reports a combined rating of 50 percent and 
shows right shoulder disability as 20 percent disabling and 
hemorrhoids as 10 percent disabling.  

Further, the Board notes that the report of a November 1997 
VA examination includes an opening comment to the effect no 
medical records and no claims file were available to review.  

Based on the above, the Board must conclude that the record 
as it stands does not allow for an informed and equitable 
review of the veteran's pension claim.  Accordingly, this 
issue is hereby REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
the veteran's attorney and request a 
clear and complete written list of all 
disorders which the veteran is claiming 
in connection with his pension claim.  

2.  Any VA medical records (not already 
of record) documenting medical treatment 
of the veteran should be associated with 
the claims file. 

3.  The veteran should be scheduled for 
comprehensive VA examination(s) for the 
purpose of ascertaining the severity of 
all claimed disorders (the examination 
request from the RO should list all 
claimed disorders as reported by the 
veteran and/or his representative).  It 
is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination(s), and all indicated special 
studies and tests should be accomplished.  
If any claimed disorder is not found to 
be present on examination, the 
examiner(s) should so state.  As to each 
claimed disorder found to be present, and 
to any other disorder(s) discovered on 
examination, the examiner(s) should 
report all clinical and special test 
findings so as to allow for rating such 
disorder(s) under applicable diagnostic 
codes.  

4.  After completion of the above (and 
any additional development deemed 
necessary by the RO), the RO should 
review the expanded record and determine 
whether the veteran's pension claim can 
be granted.  In doing so, the RO should 
assign a disability rating under 
applicable diagnostic codes for each 
disorder found to be present  If the 
benefit sought is denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board. 

The purpose of this remand is to expand and clarify the 
record and to assist the veteran.  The Board intimates no 
opinion as to the eventual determination to be made in this 
case.  The veteran is free to submit additional evidence in 
support of his claim. 




		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

